NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MICHAEL JOHN MOE,                               No. 15-16513

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-00689-RCJ-VPC

   v.
                                                 MEMORANDUM*
 NORTHERN NEVADA
 CORRECTIONAL CENTER; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                           Submitted October 25, 2016**

Before:       LEAVY, SILVERMAN, and GRABER, Circuit Judges.

        Nevada state prisoner Michael John Moe appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal for failure to state a

claim under 28 U.S.C. § 1915A). We may affirm on any ground supported by the

record. Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir. 2007). We affirm.

      Dismissal of Moe’s action as Heck-barred was proper because Moe has not

demonstrated that the results of the disciplinary hearing, including the loss of

good-time credits, have been invalidated. See Edwards v. Balisok, 520 U.S. 641,

648 (1997) (claim for monetary and declaratory relief based on allegations that

necessarily imply the invalidity of the loss of good-time credits is not cognizable

under § 1983); Heck v. Humphrey, 512 U.S. 477, 487 (1994) (if “a judgment in

favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence . . . the complaint must be dismissed unless the plaintiff can demonstrate

that the conviction or sentence has already been invalidated”). Because the district

court did not specify whether the dismissal of Moe’s action was with or without

prejudice, we treat the dismissal as being without prejudice. See Trimble v. City of

Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (dismissals under Heck are without

prejudice).

      The district court did not abuse its discretion by dismissing Moe’s complaint

without leave to amend because amendment would be futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that “a district court may dismiss without leave


                                          2                                    15-16513
where . . . amendment would be futile”).

      The district court did not abuse its discretion by denying Moe’s motion for

relief from judgment. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc.,

5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and listing

grounds warranting relief from judgment under Fed. R. Civ. P. 59(e) and 60(b)).

      The district court did not abuse its discretion by denying Moe’s motion for

appointment of counsel because Moe failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and exceptional circumstances requirement for

appointment of counsel).

      Moe’s contention that the district court judge was biased against him is

unpersuasive.

      AFFIRMED.




                                           3                                 15-16513